DETAILED ACTION
This action is pursuant to the claims filed on November 14, 2019. Claims 2-15 are pending. Claim 1 is cancelled. A first action on the merits of claims 2-15 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1, 4, 11 and 12 are objected to because of the following informalities:  
Claim 1, ln. 4-5: “an inner sleeve assembly with a distal ceramic cutting member having a plurality of cutting edges defining a cylindrical periphery” is changed to –an inner sleeve assembly comprising a ceramic cutting member at its distal end, the ceramic cutting member having a plurality of cutting edges defining a cylindrical periphery--;
Claim 4, ln. 2-3: “the radius relative to the longitudinal axis. of the cylindrical periphery of the cutting edges.” is changed to –the radius relative to the longitudinal axis of the cylindrical periphery of the cutting edges,--;
Claim 11, ln. 2: “the cutting edges” is changed to –each of the cutting edges of the plurality of cutting edges--; and
Claim 12, ln. 1: “the cutting edges” is changed to –the plurality of cutting edges--.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 2-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,603,656 in view of Goble et al. (hereinafter ‘Goble, U.S. Pat. No. 6,210,405). Although the claims at issue are not identical, they are not patentably distinct from each other.
In regards to independent claim 2, Patent ‘656 claims a medical system comprising, an inner sleeve assembly having a distal ceramic cutting member having a plurality of cutting edges, an electrode as claimed and a motor drive (see claim 1).
However, Patent ‘656 fails to disclose an elongated outer sleeve.
Goble discloses providing an outer sleeve assembly comprising a return electrode shaft (18) surrounded by a sleeve (20) having an opening that extends to a bore therein (see Figs. 2 & 4). Note that an inner sleeve assembly (16) is disposed within the bore of the outer sleeve (see Figs. 2 and 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further provide an elongated outer sleeve assembly into the claimed invention of Patent ‘656 as further taught by Goble as doing so provides for a return electrode on the shaft for bipolar electrosurgical configuration and reduce the electric field by reducing the space between the active electrode and the return electrode (col. 8, ln. 7-54). 
With respect to the dependent claims 3-15, see claims 2-13 of Patent ‘656. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, Peters et al. (U.S. Pat. No. 6,656,195), Moutafis et al. (U.S. PGPub. No. 2003/0083681) and West, Jr (U.S. Pat. No. 5,904,681) were found to be pertinent to the claimed invention. However, Peters, Moutafis, and West either alone or in combination with any other prior art does not reasonably disclose, teach, or suggest “a distal ceramic cutting member having a plurality of ceramic cutting edges defining a cylindrical periphery, the ceramic cutting member adapted to rotate in the opening of the outer sleeve assembly; and an electrode carried by the ceramic cutting member on a surface between the plurality of ceramic cutting edges" as required by independent claim 2. Accordingly, independent claim 2 is allowed and claims 3-15 are allowed by virtue of their dependency on allowable independent claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        6/16/2021